Citation Nr: 1633301	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  11-27 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for heart disease.

2. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. In that decision, the RO denied service connection for heart disease and diabetes.


FINDINGS OF FACT

1. The Veteran did not serve in Vietnam.

2. The Veteran is not shown to have been exposed to an herbicide agent during service, including shipboard service in North America.

3. The Veteran's coronary artery disease was diagnosed many years after service and is not related to any disease, injury, or exposure during service.

3. The Veteran's type II diabetes mellitus was diagnosed many years after service and is not related to any disease, injury, or exposure during service.


CONCLUSIONS OF LAW

1. The Veteran's coronary artery disease was not incurred or aggravated in service and is not presumed to be service-connected. 38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The Veteran's diabetes mellitus was not incurred or aggravated in service and is not presumed to be service-connected. 38 U.S.C.A. §§ 1110, 1112, 1116, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015). 

The RO provided the Veteran notice in letters issued in January, February, and April 2011. In those letters, the RO notified him what information was needed to substantiate claims for service connection, including service connection based on herbicide exposure. The letters also addressed how VA assigns disability ratings and effective dates.

The claims file contains service medical and personnel records, and post-service medical records. The Veteran has not had VA medical examinations with respect to the claims on appeal. The United States Court of Appeals for Veterans Claims (Court) has noted that VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Medical records show that the Veteran has heart disease and type II diabetes mellitus. The record does not indicate, however, that his heart disease or diabetes may be associated with active service. He does not contend, and his service medical records do not suggest, that heart disease or diabetes or signs of either became manifest during his service or soon after. He contends that each of those disabilities should be presumed service connected based on exposure during service to an herbicide agent such as Agent Orange. Service connection for certain diseases, including ischemic heart disease and type II diabetes mellitus, is presumed in veterans who were exposure to an herbicide agent; and herbicide exposure is presumed in veterans who served in Vietnam during the Vietnam War. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). The Veteran does not state that he served in Vietnam. He reports that in shipboard service near Canada during the Vietnam War, he was exposed to a liquid chemical leaking from drums aboard the ship. He contends that the liquid was Agent Orange.

No evidence has been submitted or obtained to support his claim that an herbicide agent was carried and leaked aboard the ship on which he served. A military records agency has indicated that research has not produced evidence supporting exposure of service members to tactical herbicides through transportation of those herbicides aboard Navy or Coast Guard ships. The Board concludes that there is no evidence of exposure of the Veteran to herbicides during service that meets even the low threshold for providing a medical examination or obtaining a medical opinion. Therefore, VA does not have a duty to provide an examination or obtain an opinion regarding his heart disease and diabetes service connection claims. Furthermore, a clinician performing an examination or providing an opinion would not have special knowledge or qualifications relevant to the question of the likelihood that the circumstances of the Veteran's service were consistent with exposure to an herbicide agent. The Board therefore concludes that a medical examination or opinion would not assist in deciding the case. The Board will decide the appealed claims based on the assembled evidence.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Appealed Service Connection Claims

The Veteran essentially contends that he was exposed the herbicide Agent Orange during service, and that herbicide exposure led to his current heart disease and diabetes.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arteriosclerotic heart disease and diabetes mellitus, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Under certain circumstances, service connection for specific diseases, including ischemic heart disease (which includes coronary artery disease), and type II diabetes mellitus, may be presumed if a veteran was exposed during service to certain herbicides during service. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). If a veteran was exposed to herbicides during service, service connection for ischemic heart disease or type II diabetes will be presumed if the disease becomes manifest to a degree of 10 percent disabling at any time after service. 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). A Veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to herbicides during service. 38 C.F.R. § 3.307(a)(6)(iii). In veterans who did not have service times and locations that provide for a presumption of herbicide exposure, a claim of herbicide exposure is considered based on the evidence.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record. Every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Records of post-service medical treatment of the Veteran reflect that he has coronary artery disease and type II diabetes mellitus. He does not contend, and contemporaneous medical records do not suggest, that his heart disease or diabetes had onset during or soon after his service. In his December 2010 claim for VA benefits, he indicated that his heart disease became manifest in about 1998 and his diabetes was diagnosed in 2006. His treatment records reflect heart disease and diabetes history consistent with that account.

As there is no contention or evidence that the Veteran's heart disease or diabetes was manifest during his service, the preponderance of the evidence indicates that neither of those diseases was incurred or aggravated in service. He does not contend that he had signs or heart disease or diabetes during the year after his separation from service. He has not reported any medical treatment during that year, and the claims file does not contain any treatment records from that year. Thus, there is no basis to presume service connection for heart disease or diabetes as a chronic disorder.

The Veteran has stated that he did not serve in or near Vietnam. Consistent with his statements, his service records do not show that he served in or near Vietnam. He may not be presumed to have been exposed to an herbicide agent based on Vietnam service. He contends that he was exposed to the herbicide Agent Orange during service in a location other than Vietnam. The Board is considering that claim based on the assembled evidence.

In the Veteran's 2010 claim, he reported that during shipboard service off of North America he was exposed to a substance that he believes might have been Agent Orange. He explained that in summer 1973 he was aboard the USS Lamoure County, headed to St. John, Newfoundland, Canada. He stated that the ship carried quantities of 55 gallon barrels. He indicated that they were told that the barrels contained asphalt. He reported that some of the barrels had holes in them, through which a liquid seeped onto the floor. He stated that he did not know what the liquid was, but it was not asphalt, and he believed that it might have been Agent Orange.

The Veteran's service records show that he served aboard the Lamoure County, a tank landing ship, for a period beginning in 1973. In a 2009 Memorandum for Record, the Director of the United States Army and Joint Services Records Research Center (JSRRC) stated that JSRRC had researched and reviewed numerous military and ship records. The Director reported that the research found no evidence that during the Vietnam era Navy or Coast Guard ships were used to transport tactical herbicide agents. The Director stated that JSRRC stated that they could not document, verify, or provide evidence to support that any veteran was exposed to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era. Joint Services Records Research Center Statement on Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era, AAHS-RDC 01 May 09. In a January 2011 memorandum, VA officials made a formal finding that information was not available to verify the Veteran's claim of exposure to herbicides outside of Vietnam.

In March 2011, the Veteran submitted an internet news article listing specific vessels that VA had found operated in the inland waterways of Vietnam during the Vietnam War, and noting that tank landing ships that served near Vietnam operated in the inland waterways. List of Ships with Agent Orange Exposure Confirmed, http://salem-news.com/articles/february202010/ao_ships.php. The Lamoure County was not one of the vessels specifically listed in the article. The Veteran noted that the Lamoure County was a tank landing ship. He asserted that herbicide exposure during his service on that ship should be presumed.

There is no indication that the Veteran has expertise or knowledge that enables him to identify the leaking liquid he saw aboard the Lamoure County. He stated, in fact, that he does not know what it was. His expressed belief that it may have been Agent Orange appears to be based on the fact that it was a liquid carried aboard a vessel during the Vietnam War era. That assertion is too speculative to be at all persuasive. The JSRRC researched the issue in general and found no basis to support herbicide exposure based on presence aboard a Navy vessel during the Vietnam war. The presumption noted in the article the Veteran submitted is for tank landing ships that operated in or near Vietnam. The Veteran stated that the Lamoure County did not operate in that area while he was on it. The Board finds that the preponderance of the evidence is against exposure of the Veteran to an herbicide agent during his service on the Lamoure County, or at any other time during his service. As he is not found to have been exposed to an herbicide agent during service, he is not entitled to an herbicide exposure based presumption of service connection for his ischemic heart disease or his type II diabetes. As noted above, the preponderance of the evidence also is against direct service connection, that is, incurrence or aggravation of either disease during service. The Board therefore denies service connection for heart disease and for diabetes.



ORDER

Entitlement to service connection for heart disease including coronary artery disease is denied.

Entitlement to service connection for diabetes mellitus is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


